MONROE, J.
The facts of this case are the same as those upon which the case of State ex rel. W. G. Tebault v. John T. Michel, Secretary of State (No. 17,342) 47 South. 4601; has just been decided, the present re-lators being the “associates of the relator” referred to in the opinion in that case, relying on the same nominating papers, the same proceedings in connection therewith, and the same argument in their support in this court.
Por the reasons assigned in the opinion this day handed down in the case of State ex rel. W. G. Tebault v. John T. Michel, Secretary of State (No. 17,342), therefore, the judgment herein appealed from is affirmed.
NICHOLLS, J., absent.

 Ante, p. 188.